
	

115 SCON 13 IS: Calling upon the President to issue a proclamation recognizing the abiding importance of the Helsinki Final Act and its relevance to the national security of the United States. 
U.S. Senate
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. CON. RES. 13
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2017
			Mr. Wicker (for himself, Mr. Cardin, Mr. Rubio, Mrs. Shaheen, Mr. Tillis, Mr. Whitehouse, Mr. Boozman, Mr. Gardner, and Mr. Udall) submitted the following concurrent resolution; which was referred to the Committee on Foreign Relations
		
		CONCURRENT RESOLUTION
		Calling upon the President to issue a proclamation recognizing the abiding importance of the
			 Helsinki Final Act and its relevance to the national security of the
			 United States. 
	
	
 Whereas the Final Act of the Conference on Security and Cooperation in Europe (CSCE) concluded on August 1, 1975 (in this joint resolution referred to as the Helsinki Final Act), established a comprehensive concept of security that encompasses political-military, environmental and economic, and human rights and humanitarian dimensions;
 Whereas the Helsinki Final Act set out a declaration of ten fundamental Principles Guiding Relations Between States, which all participating States committed to respect and put into practice in their relations with each other, that have been the basis of the international order in the OSCE Region since its inception in 1975;
 Whereas these Principles, adopted on the basis of consensus by all participating States and reaffirmed through the years, enshrine—
 (1)sovereign equality, respect for the rights inherent in sovereignty; (2)refraining from the threat or use of force;
 (3)inviolability of frontiers; (4)territorial integrity of States;
 (5)peaceful settlement of disputes; (6)nonintervention in internal affairs;
 (7)respect for human rights and fundamental freedoms, including the freedom of thought, conscience, religion or belief;
 (8)equal rights and self-determination of peoples; (9)cooperation among States; and
 (10)fulfilment in good faith of obligations under international law; Whereas the Helsinki Final Act, for the first time in the history of international agreements, recognized that respect for, and implementation of, commitments to human rights and fundamental freedoms are integral to stability and security within and among nations;
 Whereas, in the 1990 Charter of Paris for a New Europe, the participating States declared, Human rights and fundamental freedoms are the birthright of all human beings, are inalienable and are guaranteed by law. Their protection and promotion is the first responsibility of government, and committed themselves to build, consolidate and strengthen democracy as the only system of government of our nations;
 Whereas, in 1991, participating States met in Moscow and unanimously agreed that issues relating to human rights, fundamental freedoms, democracy and the rule of law are of international concern, as respect for these rights and freedoms constitutes one of the foundations of international order; and declared categorically and irrevocably … that the commitments undertaken in the field of the human dimension of the CSCE are matters of direct and legitimate concern to all participating States and do not belong exclusively to the internal affairs of the State concerned;
 Whereas the CSCE was renamed the Organization for Security and Cooperation in Europe (OSCE) in January 1995, reaffirming the continued relevance and applicability of previously made principles and provisions in a Europe no longer divided between East and West and as the number of participating States increased from the original 35 to 57 today;
 Whereas the Helsinki Final Act, by making respect for human rights and implementation of commitments by participating States a permanent priority in the relations between States, provided an international foundation for the democratic aspirations of peoples throughout Europe and contributed to the peaceful end to the Cold War;
 Whereas the seventh Principle confirmed the right of the individual to know and act upon his or her rights, which inspired citizens from the participating States to associate and assemble for the purposes of monitoring and encouraging compliance with the principles and provisions of the Helsinki Final Act and subsequent documents of the CSCE and OSCE;
 Whereas, during the Communist era, members of nongovernmental organizations, such as the Helsinki Monitoring Groups in Russia, Ukraine, Georgia, and Armenia as well as in Lithuania, and similar groups in Czechoslovakia and Poland, sacrificed their personal freedom and even their lives in their courageous and vocal support for the principles enshrined in the Helsinki Final Act;
 Whereas members of nongovernmental organizations, civil society, and independent media across the region covered by the OSCE continue to risk their safety to advance the principles enshrined in the Helsinki Final Act, often in the face of harassment and threats from their own governments who are OSCE participating States;
 Whereas the United States Congress contributed to advancing the aims of the Helsinki Final Act by creating the Commission on Security and Cooperation in Europe to monitor and encourage compliance with its principles and provisions;
 Whereas many countries continue to fall significantly short of implementing their OSCE commitments, particularly in the Human Dimension;
 Whereas the Russian Federation is responsible for the clear, gross, and uncorrected violation of all ten Principles of the Helsinki Final Act;
 Whereas, for many years, the Russian Federation has ignored its OSCE commitments related to the Human Dimension of comprehensive security by cracking down on civil society and independent media through harassment, intimidation, burdensome legal constraints, and violence, undermining the ability of its citizens to freely choose their leaders;
 Whereas Russia’s internal repression is directly related to its external aggression, including in Ukraine, Georgia, and Syria;
 Whereas the Government of the Russian Federation has interfered through information warfare and cyber-intrusions and otherwise engaged in deliberate and malicious efforts to undermine confidence in the democratic institutions and processes of other OSCE participating States;
 Whereas the first Principle recognizes the right of each participating State to be or not to be a party to bilateral or multilateral treaties including the right to be or not to be a party to treaties of alliance; they also have the right to neutrality;
 Whereas the OSCE’s participating States bear primary responsibility for raising violations of the Helsinki Final Act and other OSCE documents;
 Whereas successive United States Administrations since the Helsinki Final Act was signed in 1975 have made the Act’s Principles Guiding Relations Between States a basis for United States policy toward Europe and the OSCE region as a whole; and
 Whereas Congress has strongly supported and encouraged the United States to encourage improved compliance with these Principles, including by raising its concerns about noncompliance in a direct and frank manner and continues to do so today: Now, therefore, be it
		
	
 That Congress calls upon the President to— (1)issue a proclamation—
 (A)reaffirming the United States commitment to the Guiding Principles of the Final Act of the Conference on Security and Cooperation in Europe;
 (B)reasserting the commitment of the United States to full implementation of the Helsinki Final Act, including respect for human rights and fundamental freedoms, defense of the principles of liberty, and tolerance within societies, all of which are vital to the promotion of democracy;
 (C)urging all participating States to fully implement their commitments under the Helsinki Final Act; (D)calling upon all participating States to respect each other’s sovereign right to join alliances;
 (E)condemning the clear, gross, and uncorrected violation of all ten core OSCE principles enshrined in the Helsinki Final Act by the Russian Federation with respect to other OSCE participating States, including Georgia, Moldova, and Ukraine; and
 (F)condemning all other violations of the Helsinki Final Act and its fundamental Guiding Principles; and
 (2)conveying to all signatory states of the Helsinki Final Act that respect for human rights and fundamental freedoms, democratic principles, economic liberty, and the implementation of related commitments continue to be vital elements in promoting a new and lasting era of democracy, peace, and unity in the region covered by the Organization for Security and Cooperation in Europe.
			
